Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
In response to the Restriction dated 12 May 2022, Applicants elected with traverse, Group I (claims 1-3).
Claims 4-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2022.

Priority
 	The present application filed on 13 July 2021, is the national phase of PCT application PCT/PCT/CN2019/083859 having an international filing date of 23 April 2019, which claims the benefit of China application number CN201910270563.5 filed on 4 April 2019. 
Acknowledgment is made of applicant’s foreign priority and receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed 6 April 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is hereby considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106665319:2017; see English Translation).

The claims are broadly drawn to a method for promoting plant growth, at least comprising providing an artificial light source for a growing plant, wherein the light source comprises a red light with a peak wavelength of 680-695 nm and a light wave half-width lower than 35 nm, a blue light with a peak wavelength of 410-480 nm, and a photon number ratio of the red light to the blue light is (15-0.1):1, and a far-red  light with a peak wavelength of 730-740 nm and a light wave half-width lower than 35 nm, and a photon number ratio of the far-red light to the entire light source is lower than 50%.

Regarding claims 1-3, Li et al disclose a light source for indoor plant cultivation [Abstract], wherein the light source comprises a red light with a peak wavelength of 680-695 nm and a blue light with a peak wavelength of 410-480 nm and a far-red light with a peak wavelength of 730-740 nm (See English Translation of CN-106665319-A; Figs 1-2-CN-106665319 A). Li et al discloses the 700-780 nm light quantum number is 13-17% (which reads on a photon number ratio of the far-red light to the entire light source is lower than 50%) [see English Translation, page 2, #3)
Although Li et al does not specifically disclose that the photon number ration of the red light to the blue light is (15-0.1):1, Li does disclose that the 380-399 nm light quantum number is not more than 0.1%, the 400-499 nm light quantum number is 13-15%, the 500-599 nm light quantum number is 17-19%, the 600-699 nm light quantum number is 50-55% and the 700-780 nm light quantum number is 13-17% [see English Translation, page 2, #3). Given this information one may infer that the red light source is greater than 55% and the blue light source is approximately 13-15% which would result in a photon number ration of the red light to the blue light which is approximately 4:1 which is encompassed by the range limitation of red to blue light is (15-0.1):1. 
Li et al fail to disclose that the red light has a light wave half-width lower than 35 nm and that the far-red light was has a light wave half-width lower than 35 nm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the half-width to smaller than 35, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A. 

Conclusion
	No claim is allow.


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Primary Examiner, Art Unit 1661